Plaintiff in error, Bert Shadrick, and Charles H. Holden were jointly charged, tried, and convicted on an information charging the unlawful transporting of 60 half pints of whisky in an Overland automobile from one point to another certain point in Oklahoma City. The jury fixed the punishment of each at confinement for three months in the county jail and a fine of $250. From the judgments rendered in pursuance of the verdict an appeal was perfected by filing in this court on February 26, 1918, petition in error, with case-made.
The appeal of the defendant Holden was dismissed on account of his leaving the state without leave of the court.14 Okla. Cr. 463, 172 P. 977. An examination of the record discloses that the testimony on the part of the state to prove the allegations of the information is undisputed, and that the errors assigned are destitute of merit.
The judgment against the plaintiff in error, Bert Shadrick, is therefore affirmed. Mandate forthwith.